Citation Nr: 0822432	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-11 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service connected human immunodeficiency virus (HIV) virus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1982 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded a May 2008 Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is associated with the record. 

The veteran made a motion to advance his case on the docket.  
The motion was granted by the undersigned Veterans Law Judge 
in a June 2008 ruling.  


FINDING OF FACT

The veteran's service-connected HIV-related illness is 
manifested by AIDS with recurrent opportunistic infections 
and secondary diseases afflicting multiple body systems.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for HIV related 
illnesses are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.88b, Diagnostic Code (DC) 6351 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

The veteran contends that his current disability from service 
connected HIV illness is more disabling than the current 30 
percent disability evaluation.  After considering the entire 
record, the Board finds that the veteran's HIV related 
illnesses approximate a 100 percent rating under 38 C.F.R. 
§ 4.88b, Diagnostic Code 6351.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's HIV disability has been rated under 38 C.F.R. § 
4.88b, Diagnostic Code 6351.  Under this Diagnostic Code, a 
30 percent rating applies to recurrent constitutional 
symptoms, intermittent diarrhea, and on approved 
medication(s), or a minimum rating with T4 cell count less 
than 200, or Hairy Cell Leukoplakia, or Oral Candidiasis.  A 
60 percent rating is warranted for refractory constitutional 
symptoms, diarrhea, and pathological weight loss, or; minimum 
rating following development of AIDS-related opportunistic 
infection or neoplasm.  A 100 percent rating is warranted for 
AIDS with recurrent opportunistic infections or with 
secondary diseases afflicting multiple body systems; HIV-
related illness with debility and progressive weight loss, 
without remission, or few or brief remissions.  

Medical records show that the veteran has been receiving on-
going treatment by VA and private medical providers for his 
HIV condition from 2001 to the present.  The veteran was 
initially found to be HIV positive in 1986, and in recent 
years, he has experienced an increased disability due to the 
progression of the disease into Acquired Immune Deficiency 
Syndrome (AIDS). 

Private medical records, dated April 2004, reflect that the 
veteran was diagnosed with peripheral neuropathy, depression, 
and esophageal reflux disease.  In addition, the veteran 
reported experiencing weight loss.  

The veteran underwent a VA examination, in July 2004, for his 
HIV positive condition.  At the examination, the veteran 
reported taking a salvage regimen to treat his HIV condition.  
He complained of increasing fatigue and weight loss as the 
current primary symptoms.  Upon physical examination, the 
examiner noted that the veteran's CD4 (T-cells) count dropped 
from 350 to 150.  The examiner confirmed the HIV positive 
condition and noted the veteran's reports of increased 
fatigue and weight loss.  

Private medical records, from January 2005, show that the 
veteran was treated for pneumonia.  In his March 2006 
Substantive Appeal, the veteran reported that he could no 
longer work due symptoms from his advanced HIV positive 
condition.  

In June 2006, D.P., MD stated that the veteran now has 
advanced HIV/AIDS and that he is experiencing diarrhea, nasal 
rhinitis, and fungal infections as a result of his condition.  
He further noted that the veteran's prognosis is terminal 
since drug therapy continues to be unsuccessful. 

An August 2006 HIV status report shows that the veteran has a 
T-cell count of less than 200 since September 2002 and 
dropping to 55 in November 2006.  A letter from D.P., MD 
notes that the likelihood of death for an HIV positive person 
with a CD4 (T cell) count of less than 50 is significant 
unless that person remains on appropriate antiretroviral 
therapy.   

The veteran also submitted an April 2008 statement from his 
friend.  His friend noted that he has observed a distinct 
decline in the veteran's condition as a result of increasing 
HIV/ AIDS symptoms that include the following: chronic 
fatigue, pain syndrome, neuropathy, and depression.  
Additionally, in an April 2008 letter, S.L., DO noted the 
veteran's on-going battle with neuropathy as his most 
debilitating condition and remarked that his prognosis for 
any recovery is unlikely.  

Most recently, the veteran had a May 2008 Travel Board 
hearing.  At the hearing, he reported that his condition 
continues to deteriorate and requires heavy medication to 
treat.  He stated that the neuropathy in his hands and legs 
causes severe pain.  Additionally, he reported having fungal 
infections and an incident of pneumonia and recent symptoms 
of dementia.      
  
After considering the record as a whole, the Board finds that 
the veteran's HIV positive disability approximates a 100 
percent rating.  Under Diagnostic Code 6351, a 100 percent 
rating is warranted for AIDS with recurrent opportunistic 
infections or with secondary diseases afflicting multiple 
body systems; HIV-related illness with debility and 
progressive weight loss, without remission, or few or brief 
remissions.  38 C.F.R. § 4.88b, Diagnostic Code 6351.  The 
medical evidence shows that the veteran currently experiences 
chronic fatigue, neuropathy and fungal infections.  
Statements from S.L., DO and D.P., MD attest that the 
veteran's condition is terminal and will continue to worsen.  
The Board finds that the medical evidence shows that the 
veteran's HIV positive status can be classified as AIDS with 
chronic secondary symptoms of fatigue, neuropathy and fungal 
infections that involve multiple body systems.  As such, the 
medical evidence shows that the veteran's condition 
approximates the 100 percent rating criteria in Diagnostic 
Code 6351.  A rating of 100 percent for service connected HIV 
related illnesses will be granted.    


ORDER

An evaluation of 100 percent for service connected HIV virus 
is granted subject to statutes and regulations governing the 
payments of monetary awards.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


